DETAILED ACTION
This is the Office action based on the 15275776 application filed September 26, 2016, and in response to applicant’s argument/remark filed on March 24, 2021.  Claims 1-22 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretations
The term “microelectronic process” is recited in several claims, but neither the claims of the specification defines this term. Although the specification teaches “(t)he underlying microelectronics process technology concept is disclosed in the text of Stanley Wolf's treatise, "Silicon Processing For The VLSI ERA", Volume 1, Lattice Press (2000). The microelectronics processes include, but are not limited to, thin film deposition, lithography, etch (both wet and dry etch processes), cleaning, wet processing, diffusion, ion implantation and chemical mechanical polishing ("CMP") processes. Such processes are utilized and arranged in many novel ways to fabricate various types of micro-devices with a minimum feature size as small as 0.1 micron” in paragraph 0012, this is not considered a definition because it does not define the metes and bounds of this term. It is noted that many processes are performed during fabrication of a microelectronic device, including loading a substrate into an apparatus, placing a substrate into a storage structure or a carrier, cleaning or etching a substrate 
Claims 1 and 2 recite the terms “movable material”, “structure material” and “space material”.  These terms will be interpreted according to paragraph 0014 in the specification.

  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 Claims 1, 2 and 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Adamo et al. (WO2008021465 also published as U.S. PGPub. No. 20090209039), hereinafter “Adamo”, in view of Gencbay (WO2007122058 also published as U.S. PGPub. No. 20100258089), hereinafter “Gencbay”:
--Claim 1: Adamo teaches a method for making a microfluidic injector for a biological application ([0008]), comprisingconstructing a pump, a reservoir, a valve, a particle detector, a channel and an injector integrally in a plate, wherein a portion of the injector may be formed by etching ([0032-0038]), wherein the injector comprises a pressure generator comprising a piezoelectric device that create a pressure wave in the reservoir to emit a jet or droplet of liquid through a nozzle (0011-0012, 0027]) wherein the microfluidic injector is controlled by using electrical signals (Fig. 1, [0013, 0025, 0040]), wherein the piezoelectric device is capable of exhibiting sufficient movement, such as 20 microns, to emit such liquid amount ([0027, 0031, 0035])..

 Claims 3-4, 6 and 8-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Coppeta et al. (U.S. PGPub. No. 20040106914), hereinafter “Coppeta”, in view of Alfano et al. (U.S. Pat. No. 6240312), hereinafter “Alfano”, and Cohen et al. (U.S. PGPub. No. 20050173374), hereinafter “Cohen”:--Claims 3, 6, 8, 9, 10, 13, 14, 18, 19: Coppeta teaches a method of making a release system for controlled release of drugs ([0002]), the release system may have a dimension of 10 micrometers to several centimeters ([0085]), the method comprises forming a reservoir on a substrate, the reservoir is covered by a thin membrane; forming a photoresist pattern on the thin membrane, the photoresist pattern exposes the area of the reservoir;
depositing a cap material on the photoresist pattern by using CVD technique; stripping off the photoresist, leaving the portion of the cap material remaining on 
        Coppeta further teaches that the release of the drug may be activated by applying an electric current to the reservoir cap, causing the reservoir cap to undergo thermal expansion and rupture the membrane, thus injecting the drugs from the reservoir into the surrounding ([0123]). It is noted that the thermal expansion and rupture would cause the reservoir cap to move; therefore, the reservoir cap is a movable material that moves upon receiving an electrical energy.  It is noted that the reservoir cap is considered the electrically controlled base recited in claim 1, and is made of a single material.
        Alternately, in another embodiment, Coppeta teaches that the release system may further comprise a plurality of microtubes and expansion material that manufactured by using LIGA process using a substrate that is integrated with another substrate that contains control and electronic components, wherein the heating of the microtubes would cause a hydrostatic pressure that rupture the reservoir cap, resulting in the drug release through the microtubes ([0056-0060, 0069]). It is noted that the reservoir cap and the microtubes may be considered constituting an injector, and the reservoir maybe considered a container, and the expansion material is considered the electrically controlled base recited in claim 1, and is made of a single material.
         It is noted that the reservoir cap and the microtubes may be considered constituting an injector, and the reservoir may be considered a container.        Coppeta further teaches that the release system further comprises an microprocessor and a timer that controls sending the electric current at a pre-selected 
        Coppeta further teaches that the release system may comprise a plurality of piston that moves from a first position to a second position to drive the fluid out of the reservoir ([0007, 0010, 0039, 0047]). Thus, the piston may be considered a stepper. Coppeta further teaches that the release system may incorporates devices from U.S. Pat. No. 6551838 by Santini et al. ([0040, 0080]), wherein Santini et al. teaches that the devices may comprise chemical sensor, physical sensor and optical sensor (Col. 6, Lines 22-42 of Santini), wherein the chemical sensor may detect chemical composition. Thus, the chemical sensor may also function as a sensor that senses the position of the piston, and would send a signal when the piston is moved a distance to trigger the release of the drug.
        Coppeta further teaches that the release system can be part of a variety of devices, such as drug delivery device or a catheter ([0080]).  Coppeta is silent about the structure of the catheter.
        Alfano teaches that a catheter that is inserted in a blood vessel may comprise a capsule that is wired or wireless (Col. 2, Lines 39-41), the capsule may advantageously comprise a propeller 63 that is rotated by an electric motor (Fig. 5; Col. 5, Lines 25-47), wherein the capsule may be controlled to travel to a variety of sites within the body (Col. 4, Lines 1-10), wherein the capsule may further comprise a two-way communication system (Col. 5, Line 66 through Col. 6, Line 12; claims 16-17), an image sensor (Col. 6, 
        Coppeta further teaches to join the injector to a base comprising the control electronics by using electroplating ([0016]). It is noted that electroplating and CVD are a thin film deposition processes, and photoresist patterning is a lithography process.
--Claim 4: Coppeta further teaches that the release system may further comprise a biosensor ([0126]).
--Claims 11, 17: Coppeta further teaches that the drug may comprise a protein ([0093]). --Claim 12: Coppeta further teaches that the substrate may be formed of silicon ([0082]).
--Claims 15, 16: Coppeta further teaches that the substrate thickness and size of reservoir can vary depending on the application, such as 50 microliter ([0087]); 
        Coppeta further teaches that the microtubes may have a length of up to 2 mm ([0056]), and the reservoir cap may have a thickness of 0.05 micrometers to several micrometers ([0133]). It is noted that all of the above values are well within the ranges recited in claims 15 and 16. 
Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppeta in view of Alfano and Cohen as applied to claim 3 above, and further in view of Nogata et al. (WO/2008/117753 also published as U.S. PGPub. No. 20100121192), hereinafter “Nogata”.
--Claim 5: Coppeta as modified by Alfano and Cohen teaches the invention as above, wherein Alfano teaches the capsule may be controlled to move to a variety of sites within the body.  Alfano is silent about a method of such moving.        Nogata teaches that a device can be controlled to move to a position within blood vessels by a position detecting device comparing a current position to a reference position ([0044, 0011-0022]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the position detecting device taught by Nogata in the catheter in the invention of Coppeta as modified by Alfano because Alfano teaches the capsule may be controlled to move to a variety of .

 Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppeta in view of Alfano and Cohen as applied to claim 3 above, and further in view of Iwamura et al. (U.S. Pat. No. 5590361), hereinafter “Iwamura”.
--Claim 7: Coppeta as modified by Alfano and Cohen teaches the invention as above. Coppeta is silent about the technology that is used to manufacture the microprocessor.
Iwamura teaches that a microprocessor may be manufactured by using BiCMOS technology (Col. 1, Lines 50-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to manufacture the microprocessor in the invention of Coppeta by using a BiCMOS technology because Coppeta is silent about the technology that is used to manufacture the microprocessor, and Iwamura teaches that a microprocessor may be manufactured by using BiCMOS technology.        
Claims 21 and 22 rejected under 35 U.S.C. 103(a) as being unpatentable over Coppeta in view of Alfano and Cohen as applied to claim 3 above, and further in view of Adamo and Gencbay:--Claims 21, 22: Coppeta as modified by Alfano and Cohen teaches the invention as above. Coppeta further teaches that the release system may have a thickness about 10 microns to several cm ([0085]), comprises an expandable material, wherein the expendable material, when expands, would drive a pistol to drive a fluid from a reservoir .

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered as follows:--Rejection under 35 U.S.C. 112(a) described in the previous Office action is withdrawn due to the amendment.
--Regarding Applicant’s argument that the cited prior arts fail to teach the amended feature “the electrically controlled base comprises a piezoelectric material as a push part” as recited in claim 1, this argument is persuasive but is moot in view of the new grounds of rejection shown above. 
--Regarding Applicant’s argument that the cited prior arts fail to teach the amended feature “the injector, the container, the motor, the propeller, and the integrated circuit are integrated adjacent to one another onto the substrate using the microelectronics processes” as recited in claim 3, this argument is persuasive but is moot in view of the new grounds of rejection shown above.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713